co Oo Se NSN DD

1
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

 

Case 3:18-cv-00296-LRH-CBC Document 94 Filed 09/06/19 Page 1of5

JACKSON LEWIS P.C.

Joshua A. Sliker (Nevada Bar No. 12493)
joshua.sliker@jacksonlewis.com

300 S. Fourth Street, Suite 900

Las Vegas, Nevada 89101

Telephone: (702) 921-2460

Facsimile: (702) 921-2461

CHARIS LEX P.C.
Sean P. Gates (admitted pro hac vice)

sgates@charislex.com

Douglas J. Beteta (admitted pro hac vice)
dbeteta@charislex.com

301 N. Lake Ave., Suite 1100

Pasadena, California 91101

Telephone: (626) 508-1717

Facsimile: (626) 508-1730

Attorneys for Plaintiff/Counter-Defendant

Tesla, Inc.
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
TESLA, INC., a Delaware corporation, Case No. 3:18-cv-00296-LRH-CBC
Plaintiff,
vs: PLAINTIFF / COUNTER-

DEFENDANT TESLA, INC.’S

MARTIN TRIPP, an individual, SUBSTITUTION OF COUNSEL

Defendant.

 

AND RELATED COUNTERCLAIMS

 

 

 

 
N

mo A IN Dn FP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

 

a
Case 3:18-cv-00296-LRH-CBC Document 94 Filed 09/06/19 Page 2 of 5

Plaintiff / Counter-Defendant, TESLA, INC., hereby substitutes Sean P. Gates and Douglas
J. Beteta of Charis Lex P.C., 301 N. Lake Ave., Suite 1100, Pasadena, California 91101, and Joshua
A. Sliker of Jackson Lewis P.C., 300 S. Fourth Street, Suite 900, Las Vegas, Nevada 89101, as its
attorney of record in the above captioned matter, in the place of John C. Hueston, Robert N. Klieger,
Allison L. Libeu, Marshall A. Camp of Hueston Hennigan, LLP, 523 W 6th Street, Suite 400, Los
Angeles, California 90014, and Stephen Richards, formerly with Hueston Hennigan, LLP.

Dated this Shy of September, 2019,

   

 

Sig tay /

mw Mapse
(Name)

Se. Covnser
(Title)

John C. Hueston, Robert N. Klieger, Allison L. Libeu, and Marshall A. Camp of Hueston
Hennigan, LLP agree and consent to the substitution of Sean P. Gates and Douglas J. Beteta of
Charis Lex P.C., and Joshua A. Sliker of Jackson Lewis P.C. as counsel for Plaintiff / Counter-

Defendant Tesla, Inc. in the above referenced matter.

 

 

 

 

Datedthis _—s_— day of September, 2019.
HUESTON HENNIGAN LLP
John C. Hueston (admitted pro hac vice)
Robert N. Klieger (admitted pro hac vice)
Allison L. Libeu (admitted pro hac vice)
Marshall A. Camp (admitted pro hac vice)
2

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

 

Case 3:18-cv-00296-LRH-CBC Document 94 Filed 09/06/19 Page 3 of 5

Plaintiff / Counter-Defendant, TESLA, INC., hereby substitutes Sean P. Gates and Douglas
J. Beteta of Charis Lex P.C., 301 N. Lake Ave., Suite 1100, Pasadena, California 91101, and Joshua
A. Sliker of Jackson Lewis P.C., 300 S. Fourth Street, Suite 900, Las Vegas, Nevada 89101, as its
attorney of record in the above captioned matter, in the place of John C. Hueston, Robert N. Klieger,
Allison L. Libeu, Marshall A. Camp of Hueston Hennigan, LLP, 523 W 6th Street, Suite 400, Los
Angeles, California 90014, and Stephen Richards, formerly with Hueston Hennigan, LLP.

Dated this _—_—s day of September, 2019.

TESLA, INC.

 

(Signature)

 

(Name)

 

(Title)

John C. Hueston, Robert N. Klieger, Allison L. Libeu, and Marshall A. Camp of Hueston
Hennigan, LLP agree and consent to the substitution of Sean P. Gates and Douglas J. Beteta of
Charis Lex P.C., and Joshua A. Sliker of Jackson Lewis P.C. as counsel for Plaintiff / Counter-
Defendant Tesla, Inc. in the above referenced matter.

Dated this 6" day of September, 2019.

HUESTON HENNIGAN LLP

/s/ John C. Hueston
John C. Hueston (admitted pro hac vice)

/s/ Robert N. Klieger
Robert N. Klieger (admitted pro hac vice)

/s/ Allison L. Libeu
Allison L, Libeu (admitted pro hac vice)

/s/ Marshall A. Camp
Marshall A. Camp (admitted pro hac vice)

 

 
oO Oo NN DN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

 

Case 3:18-cv-00296-LRH-CBC Document 94 Filed 09/06/19 Page 4o0f5

Sean P. Gates and Douglas J. Beteta of Charis Lex P.C. have been admitted pro hac vice to
practice before this Court in the above referenced matter, are in good standing, and hereby accept
substitution as counsel for Plaintiff / Counter-Defendant Tesla, Inc. in the above referenced matter.

Dated this 6" day of September, 2019.

CHARIS LEX P.C.

/s/ Sean P. Gates
Sean P. Gates (admitted pro hac vice)

/s/ Douglas J. Beteta
Douglas J. Beteta (admitted pro hac vice)

Joshua A. Sliker of Jackson Lewis P.C. is admitted to practice law in the State of Nevada,
is in good standing, and hereby accepts substitution as counsel for Plaintiff / Counter-Defendant
Tesla, Inc. in the above referenced matter.

Dated this 6" day of September, 2019.

JACKSON LEWIS P.C.

/s/ Joshua A. Sliker
Joshua A. Sliker (Nevada Bar No. 12493)

IS SO ORDERED
Ula
U.$. MAGISTRAJE JUDGE
parep:1/ | of ZOL4

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

Case 3:18-cv-00296-LRH-CBC Document 94 Filed 09/06/19 Page 5 of5

CERTIFICATE OF SERVICE

I hereby certify and declare under penalty of perjury that on 6", I electronically filed the

of record for all parties including:

foregoing PLAINTIFF / COUNTER-DEFENDANT TESLA, INC.’S SUBSTITUTION OF
COUNSEL with the Court’s CM/ECF system which will send notification of such filing to counsel

 

HUESTON HENNIGAN LLP
John C. Hueston

jhueston@hueston.com
Robert N. Klieger

rklieger@hueston.com
Allison L. Libeu

alibeu@hueston.com
Marshall A. Camp

mcamp@bhueston.com

Attorneys for Plaintiff/Counter-defendant
Tesla, Inc.

CHARIS LEX P.C.
Sean P. Gates

sgates@charislex.com

Douglas J. Beteta

dbeteta@charislex.com

Attorneys for Plaintiff/Counter-defendant
Tesla, Inc.

 

TIFFANY & BOSCO, P.A.
Robert D. Mitchell

rdm@tblaw.com
Fletcher R. Carpenter

fre@tblaw.com
Matthew D. Dayton

md@tblaw.com
William M. Fischbach III

wmf@tblaw.com
Jason C. Kolbe

jck@tblaw.com

Kevin S. Soderstrom

kss@tblaw.com

[Attorneys for Defendant/Counter-claimant
Martin Tripp

 

 

 

 

 

4826-1794-8748, v. 1

/s/ Joshua A. Sliker
Employee of Jackson Lewis P.C.

 

 
